     Case 3:20-cv-00704-BAS-AGS Document 6 Filed 05/11/20 PageID.45 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      STEVEN WAYNE BONILLA,                            Case No.: 3:20-cv-00704-BAS-AGS
11                                                     Case No.: 3:20-cv-00823-BAS-MDD
      CDCR #J-48500,
12                                                     ORDER:
                                        Plaintiff,
13          v.                                         (1) DENYING MOTION TO
                                                           PROCEED IN FORMA
14    JUDGE AMALIA L. MEZA, et al.,                        PAUPERIS AS BARRED BY
                                                           28 U.S.C. § 1915(g) [ECF No. 3]
15                                  Defendants.
                                                           AND
16
      STEVEN WAYNE BONILLA,                            (2) DISMISSING CIVIL ACTIONS
17    CDCR #J-48500,                                       FOR FAILURE TO PAY
                                                           FILING FEE REQUIRED
18                                     Plaintiff,          BY 28 U.S.C. § 1914(a)
19          v.
20    CLARENCE DON CLAY, et al.,
21
                                    Defendants.
22

23         Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
24   Quentin State Prison, has filed two civil actions. In Bonilla v. Meza, et al., S.D. Cal. Civil
25   Case No. 3:20-cv-00704-BAS-AGS (“Bonilla I”), Plaintiff has filed a civil action against
26   a number of state judges seeking to have Defendants declare his Alameda County Superior
27   Court capital conviction and sentence void for lack of subject-matter jurisdiction. (See
28   Compl. at 2–4, ECF No. 1.) On April 21, 2020, the Court dismissed Plaintiff’s Complaint

                                                     -1-
                                                                                    20cv704 / 20cv823
     Case 3:20-cv-00704-BAS-AGS Document 6 Filed 05/11/20 PageID.46 Page 2 of 5



 1   for failure to pay the filing fee required by 28 U.S.C. Section 1914(a) and/or to file a motion
 2   to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a) and granted
 3   Plaintiff thirty days leave in which to pay the filing fee or file a complete motion to proceed
 4   IFP. (See ECF No. 2 at 2–3.) Plaintiff later filed a Motion to Proceed IFP pursuant to 28
 5   U.S.C. Section 1915(a) on May 4, 2020. (See ECF No. 3.)
 6         In Bonilla v. Clay, et al., S.D. Cal. Civil Case No. 3:20-cv-00823-BAS-MDD
 7   (“Bonilla II”), Plaintiff has filed a civil action against a number of state and federal judges
 8   also seeking to compel Defendants to “perform a duty owed to the Plaintiff to declare the
 9   Alameda judgment void.” (See ECF No. 1.) Plaintiff has not filed a Motion to Proceed
10   IFP in this matter.
11   I.    MOTION TO PROCEED IFP
12         A.     Standard of Review
13         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
14   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however, “face
15   an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a
16   filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams v.
17   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”)
18   amended Section 1915 to preclude the privilege to proceed IFP:
19                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
20                appeal in a court of the United States that was dismissed on the
                  grounds that it is frivolous, malicious, or fails to state a claim
21                upon which relief can be granted, unless the prisoner is under
                  imminent danger of serious physical injury.
22

23   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’
24   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
25         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
26   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
27   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
28   unsuccessful suits may entirely be barred from IFP status under the three strikes

                                                  -2-
                                                                                     20cv704 / 20cv823
     Case 3:20-cv-00704-BAS-AGS Document 6 Filed 05/11/20 PageID.47 Page 3 of 5



 1   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
 2   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th
 3   Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed
 4   both before and after the statute’s effective date.” Id. at 1311.
 5          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
 6   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
 7   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
 8   styles such dismissal as a denial of the prisoner’s application to file the action without
 9   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
10   When courts “review a dismissal to determine whether it counts as a strike, the style of the
11   dismissal or the procedural posture is immaterial. Instead, the central question is whether
12   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
13   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
14   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
15   action,” however, courts may “assess a PLRA strike only when the case as a whole is
16   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d 1147, 1152
17   (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
18   Cir. 2016)).
19          Once a prisoner has accumulated three strikes, he is prohibited by § 1915(g) from
20   pursuing any other IFP action in federal court unless he can show he is facing “imminent
21   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051–
22   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
23   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
24          B.      Discussion
25          As a preliminary matter, the Court has reviewed Plaintiff’s Complaint in Bonilla I1
26   and finds that it does not contain any “plausible allegations” to suggest that he “faced
27   1
      While Plaintiff is not currently seeking IFP status in Bonilla II, if Plaintiff were to file a Motion to
     Proceed IFP, the Court would find that he is not entitled to IFP status for the same reasons set forth in this
28   Order concerning Bonilla I.

                                                         -3-
                                                                                                  20cv704 / 20cv823
     Case 3:20-cv-00704-BAS-AGS Document 6 Filed 05/11/20 PageID.48 Page 4 of 5



 1   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at
 2   1055 (quoting 28 U.S.C. § 1915(g)). Instead, in Bonilla I, Plaintiff alleges that his
 3   judgment of conviction should be declared “null and void” because the “evidence in the
 4   case is the fruit of a federal grand jury subpoena” that was “never entered on the court
 5   docket as an exhibit.” (See Compl. at 2.) As a result, Plaintiff argues that Defendants had
 6   a duty to declare his judgment of conviction void. (See id.)
 7          While Defendants typically carry the initial burden to produce evidence
 8   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
 9   some instances, the district court docket may be sufficient to show that a prior dismissal
10   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
11   at 1120. That is true here.
12          Based on the dockets of many court proceedings available on PACER, 2 this Court
13   finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
14   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
15   that they were frivolous, malicious, or failed to state a claim upon which relief may be
16   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012) (noting
17   Plaintiff’s litigation history in the Northern District of California, including the dismissal
18   of 34 pro se civil rights actions between June 1 and October 31, 2011 alone, which were
19   dismissed “because the allegations in [his] complaints d[id] not state a claim for relief
20   under § 1983.”); id. at *3 (“The following five actions are DISMISSED without prejudice
21   and without leave to amend for failure to state a claim upon which relief may be granted:
22   Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda County
23   District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-0026;
24
     2
       A court may take judicial notice of its own records. See Molus v. Swan, No. 3:05-cv-00452-MMA-
25   WMc, 2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d
     1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D.
26   Cal. 2015). Additionally, a court “‘may take notice of proceedings in other courts, both within and without
     the federal judicial system, if those proceedings have a direct relation to matters at issue.’” Bias v.
27   Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
     n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
28   971 F.2d 244, 248 (9th Cir. 1992).

                                                        -4-
                                                                                               20cv704 / 20cv823
     Case 3:20-cv-00704-BAS-AGS Document 6 Filed 05/11/20 PageID.49 Page 5 of 5



 1   Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”); id. at *3
 2   n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C. § 1915(g),
 3   he no longer qualifies to proceed in forma pauperis in any civil rights action.”) (citing In
 4   re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-7:19)).
 5         Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
 6   the three “strikes” permitted by § 1915(g), and he fails to make any plausible allegation
 7   that he faced imminent danger of serious physical injury at the time he filed this case, he
 8   is not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055;
 9   Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. § 1915(g) “does not prevent all
10   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
11   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
12   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
13   itself a matter of privilege and not right.”).
14   II.   CONCLUSION AND ORDERS
15         For the reasons set forth above:
16         (1)    The Court DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 3) filed in
17   Bonilla v. Meza, et al., S.D. Cal. Civil Case No. 3:20-cv-00704-BAS-AGS as barred by 28
18   U.S.C. § 1915(g);
19         (2)    DISMISSES Bonilla v. Meza, et al., S.D. Cal. Civil Case No. 3:20-cv-00704-
20   BAS-AGS and Bonilla v. Clay, et al., S.D. Cal. Civil Case No. 3:20-cv-00823-BAS-MDD
21   based on Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. § 1914(a);
22         (3)    DIRECTS the Clerk of Court to enter this Order in both matters.
23         (4)    CERTIFIES that an IFP appeal from this Order would not be taken in good
24                faith pursuant to 28 U.S.C. Section 1915(a)(3); and
25         (5)    DIRECTS the Clerk of the Court to close both files.
26         IT IS SO ORDERED.
27

28   DATED: May 11, 2020

                                                      -5-
                                                                                    20cv704 / 20cv823
